In the matter of the estate of Ina Martin, deceased.
These proceedings were initiated on November 8, 1943, by the petition of Cora Luedeke, executrix, for allowance of her final account and assignment of estate of the above decedent. Two of the beneficiaries under the will objected to the allowance of the account because of the alleged failure of the executrix to include therein as an asset of the estate the sum of $1,230.75.  Prior to the death of the decedent this sum of money was in a savings account in a bank in Ashland.  On February 24, 1943, this account was closed out and a cashier's check forwarded to testatrix in Rice Lake.  This check was deposited in a bank in Rice Lake in the name of Cora Luedeke prior to the death of testatrix.  Cora Luedeke claims to be the owner of this money by reason of a gift from testatrix (her mother).
The judgment entered April 11, 1944, adjudged the sum in question to be an asset of the estate, the judgment providing as follows:
"Ordered and adjudged, that said executrices account for and pay into said court, according to the terms of said bond, in addition to the funds accounted for in said final account, the sum of $1,250.75, and that said executrices are liable for said sum, and that said sum should be accounted for as a part of the assets of said estate."
Cora Luedeke appeals in her individual capacity.
Appellant contends that the county court was without jurisdiction to try the title to the property in dispute and there appears to be no question under the authorities of the soundness of this contention.  In Central Wisconsin *Page 135 Trust Co. v. Schumacher, 230 Wis. 591, 596,284 N.W. 562, this court said:
"The law is definitely settled in this jurisdiction that the county court cannot try title to property which is in dispute."
This rule has been consistently followed in this state as evidenced by the following cases:  Estate of Krauss,212 Wis. 561, 250 N.W. 388; Estate of George, 225 Wis. 251,270 N.W. 538, 274 N.W. 294; Estate of Schaefer, 189 Wis. 395,207 N.W. 690; Saddington's Estate v. Hewitt, 70 Wis. 240,35 N.W. 552.
The whole matter has received such full and complete exposition in the foregoing cases that we do not deem it necessary or proper to enter into an extended discussion of the matter.
By the Court. — Judgment reversed, and cause remanded with directions to vacate the judgment appealed from, and for further proceedings according to law.